Citation Nr: 0021301
Decision Date: 08/14/00	Archive Date: 09/08/00

DOCKET NO. 97-10 500               DATE AUG 14, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Louisville, Kentucky

THE ISSUES

1. Entitlement to an increased (compensable) disability rating for
scars, located on the upper eyelid, lateral to the left eye, and on
the scalp.

2. Entitlement to an increased disability rating for residuals of
a fracture of the left femur with ruptured posterior cruciate
ligament and osteoarthritis of the left knee, currently evaluated
as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Andrew E. Betourney, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1942 to October
1945, and from January 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a February 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota,
which denied the veteran's claim for an increased (compensable)
rating for residuals of a left eye injury, and from a September
1997 rating decision by the VARO in Louisville, Kentucky, which
denied the veteran's claim for a rating in excess of 20 percent for
residuals of a fracture of the left femur. The veteran filed timely
appeals to these adverse determinations.

The Board notes that in May 1998, following the receipt of VA
outpatient treatment notes and the report of a VA examination, the
RO issued a rating decision which increased the disability
evaluation for the veteran's service-connected residuals of a
fracture of the left femur from 20 percent to 30 percent. The Board
notes that in a claim for an increased rating, "the claimant will
generally be presumed to be seeking the maximum available benefit
allowed by law and regulation, and it follows that such a claim
remains in controversy where less than the maximum available
benefit is awarded." AB v. Brown, 6 Vet. App. 35, 38 (1993). There
is nothing in the record to show that the veteran expressly stated
that he was only seeking a 30 percent rating for his left leg
disorder. Further, there is no written withdrawal of this issue
under 38 C.F.R. 20.204 (1999). Therefore, the issue of an increased
rating for residuals of a fracture of the left femur remains in
appellate status.

2 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been obtained by the RO.

2. The veteran's scars, located on the upper eyelid, lateral to the
left eye, and on the scalp, are well-healed, asymptomatic, cause no
more than slight disfigurement, and do not cause any functional
impairment.

3. The veteran's residuals of a fracture of the left femur with
ruptured posterior cruciate ligament and osteoarthritis of the left
knee are manifested by malunion of the femur with marked left knee
disability, including arthritis, weakness, pain, instability, and
range of motion from 0 to 90 degrees, requiring the use of a rigid
knee brace and a cane.

CONCLUSIONS OF LAW

1. The schedular criteria for a compensable disability rating for
scars have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 3.321, 4.1-4.3,4.7, 4.118, Diagnostic Code 7800 (1999).

2. The schedular criteria for a disability rating in excess of 30
percent for residuals of a fracture of the left femur with ruptured
posterior cruciate ligament and osteoarthritis of the left knee
have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
3.321, 4.1-4.3, 4.7, 4,71a, Diagnostic Code 5255 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased ratings for scars, located on
the upper eyelid, lateral to the left eye, and on the scalp, and
residuals of a fracture of the left femur with ruptured posterior
cruciate ligament and osteoarthritis of the left knee, are well

- 3 -

grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991). The
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1, 1999)
(the Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient to
render the claim well grounded. See Caffrey v. Brown, 6 Vet. App.
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992). The Board is also satisfied that all relevant facts needed
to adjudicate schedular evaluations of the veteran's disorders have
been properly developed. No further assistance to the veteran is
required on those issues to comply with the duty to assist mandated
by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of the
VA's Schedule for Rating Disabilities, which is based on the
average impairment of earning capacity. Separate diagnostic codes
identify the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.
Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, it is the present
level of disability that is of primary concern. See Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999). Any reasonable doubt regarding the degree of disability
will be resolved in favor of the claimant. 38 C.F.R. 4.3 (1999).

Where the particular disability for which the veteran has been
service connected is not listed, it may be rated by analogy to a
closely related disease in which not only the functions affected,
but also the anatomical location and symptomatology are closely
analogous. See 38 C.F.R. 4.20, 4.27. See also Lendenmann v.
Principi, 3 Vet. App. 345, 349-350 (1992); Pernorio v. Derwinski,
2 Vet. App. 625, 629 (1992).

4 -

I. Scars located on the upper eyelid, lateral to the left eye, and
on the scalp

The veteran's claims file indicates that the veteran was injured in
January 1958, when the automobile he was driving skidded on
slippery pavement and hit a concrete bridge. At that time, he
suffered an injury to the left eye, and a fracture of the left
femur.

At the time of the veteran's first post-service VA examination in
April 1958, examination of the veteran's facial injuries revealed
the following:

There is a 1 1/4" healed scar under the lateral commissure of the
left eye. This is a vertical scar. This scar is non-tender, non-
adherent, with no keloid or contracture and no muscle damage. There
is a 1/8" healed scar in the mid-portion of the left upper eyelid.
This has some slight contracture. This has resulted in a small "V-
shaped" deformity. Otherwise, the scar is non-tender, with no
keloid, and no muscle damage. There is a scar in the posterior
parietal area extending across the skull. As far as could be
determined, within the hair, this scar measures approximately 4" in
length. It is non-tender, non-adherent, with no keloid or
contracture and no muscle damage.

The veteran underwent several subsequent VA examinations, all of
which made essentially the same findings of well-healed,
asymptomatic scars around the eye and scalp.

More recent evidence includes the report of a VA scars examination
conducted in September 1995. At that time, examination revealed two
small scars around the left eye, each approximately 1 to 2 1/2
inches long, and no more than 1/8 inches wide. The first was in the
left eyebrow itself, and was well-hidden. It was described as "very
faint and hard to see." The second scar was also described as very
faint and

- 5 -

hard to detect, and was located on the lower orbit on the left side
of the left orbit. This was described as a 1/4-inch long scar in a
"U" shape. Both scars showed no keloid formation, adhesions,
herniation, inflammation, swelling, depression or ulcerations. The
vascular supply was adequate, and there was no pain or tenderness.
The veteran was noted to have decreased sensation from the left
side of the face directly above the left eyebrow as well as over
the eyebrow region itself. There was no limitation of the parts
affected by the scars. The cosmetic effects of these scars were
said to be very minimal.

The veteran underwent a VA eye examination one month later. At that
time, the examiner did not make any findings regarding the
veteran's residual facial scars. However, he did note that the
veteran had undergone eyelid laceration repair following his 1952
automobile accident, and stated that the veteran's lids and lashes
were within normal limits except for a slight notch at the center
of his left upper lid, secondary to his trauma experience.

In March 1998, the veteran testified at a hearing before an RO
hearing officer. At that time, his testimony focused primarily on
the presence of a chorioretinal scar in the left eye, which he
believed was related to his inservice accident in 1952. In this
regard, the Board notes that in a rating decision dated in May
2000, the RO granted separate service connection for a
chorioretinal scar, and assigned a 10 percent disability
evaluation. However, as the veteran has not expressed disagreement
with the disability evaluation assigned to this service connected
disorder, the only residual injury the Board shall focus on in this
decision is the scarring of the area around the veteran's left eye.

The veteran's scars, located on the upper eyelid, lateral to the
left eye, and on the scalp, have been evaluated as noncompensably
(zero percent) disabling under the provisions of 38 C.F.R. 4.118,
Diagnostic Code (DC) 7800, pursuant to which the severity of
disfiguring scars of the head, face, or neck is evaluated. Under
this code section, a noncompensable (zero percent) evaluation is
warranted when such scars are slight. A 10 percent rating is
warranted when such scars are moderate and disfiguring. A 30
percent rating is warranted when such scars are severe, especially

6 -                                                               
  
if producing a marked and unsightly deformity of the eyelids, lips,
or auricles. Finally, a 50 percent rating is warranted for scars
which cause a complete or exceptionally repugnant deformity of one
side of face or marked or repugnant bilateral disfigurement.

A review of the evidence detailed above reveals that the veteran's
scars of the eyelid area and the scalp are well-healed and
asymptomatic, and have been found to cause no functional
impairment. In addition, the veteran's facial scars have both been
described as small, "very faint" and hard to detect, and two of the
three scars, i.e., the facial scar located in the eyebrow and the
scar located on the scalp, are hidden by hair. The cosmetic effects
of these scars were said to be very minimal. Therefore, the Board
finds that the veteran's scars are no more than slightly
disfiguring, as contemplated by a noncompensable (zero percent)
rating under DC 7800. As they are not moderate in severity, or
disfiguring in nature, a higher, 10 percent rating is not warranted
by the evidence.

The Board has also considered whether the veteran is entitled to a
higher rating under the criteria of other, related DC sections.
However, given the fact that the veteran's scars are wholly
asymptomatic and do not cause any functional impairment, an
evaluation under another potentially applicable diagnostic code
could not result in a higher rating and is not warranted.

For the foregoing reasons, the Board finds that a noncompensable
rating is the appropriate rating for the veteran's scars, located
on the upper eyelid, lateral to the left eye, and on the scalp. The
Board would point out that its denial of the instant claim is based
solely upon the provisions of the VA's Schedule for Rating
Disabilities. In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the
Court held that the Board does not have jurisdiction to assign an
extra-schedular evaluation pursuant to the provisions of 38 C.F.R.
3.321(b)(1) (1999) in the first instance. In this appeal, however,
there has been no assertion or showing that the disability under
consideration has caused marked interference with employment (i.e.,
beyond that contemplated in the assigned evaluation) or
necessitated frequent periods of hospitalization so as to render
the schedular standards inadequate and to warrant

7 - 

assignment of an extra-schedular evaluation. In the absence of such
factors, the Board is not required to remand this matter to the RO
for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown,
8 Vet. App. 218, 227 (1995).

II. Residuals of a fracture of the left femur with ruptured
posterior cruciate ligament and osteoarthritis of the left knee

The Board observes that the veteran originally injured his left leg
in January 1952, in the same automobile accident in which he
injured his left eye. At that time, the veteran suffered a fracture
to the left femur just above the knee, which was subsequently
service connected. Although the fracture itself appears to have
healed adequately, the veteran was subsequently found to suffer
from a ruptured posterior cruciate ligament of the left knee, and,
more recently, osteoarthritis of the left knee, both of which have
been determined to be residuals of the femur fracture and which
have therefore also been service connected.

Evidence relevant to the current level of severity of the veteran's
left leg disorder includes VA outpatient treatment notes dated from
February 1994 to April 1997. Of note are treatment records dated in
1996, which indicate that the veteran received cortisone injections
in the left knee on several occasions for relief of left knee pain.
The final diagnosis following such treatment in December 1996 was
left knee degenerative joint disease, status post service-connected
femur fracture malunion. It was noted that the veteran wished to
avoid surgery if possible, so the examiner recommended continuing
these cortisone injections and the use of a cane.

Also relevant are multiple x-rays taken throughout this period, the
results of which showed an old healed fracture of the distal half
of the left femur, extensive vascular calcifications, marked
degenerative changes of the left knee, and narrowing of the lateral
aspect of the left knee joint.

In February 1997, the veteran presented with complaints of his left
leg giving out. At that time, it was noted that the veteran had
been using a cane for the previous 2

- 8 -

days due to his having fallen. On examination, it was noted that
the veteran was unable to ambulate on his toes, but no other
findings or diagnoses were noted.

Also relevant is the report of a VA joints examination conducted in
January 1998. At that time, the veteran complained of constant pain
in the left knee, which he reported bothered him on a daily basis.
He stated that he wore a knee brace which gave some support and
helped somewhat. He also reported that his knee could not flex
beyond a 90 degree angle, although he could extend it fully. He
also reported that he knee became stiff 2 or 3 times per day, and
that his knee was worse after sitting longer than 10 minutes or
driving for longer than 1 hour.

On physical examination, the veteran's left knee exhibited a
noticeable valgus deformity at a 15 degree angle. He was able to
fully extend the knee, but he was only able to flex it to 90
degrees, with pain. The left leg was 1.5 centimeters shorter than
the right leg. The examiner diagnosed status post open fracture of
the left distal femur with degenerative joint disease of the left
knee.

At the time of his March 1998 hearing before an RO hearing officer,
the veteran stated that he wore a metallic knee brace when he went
out, and sometimes used a cane. He estimated that he could probably
walk 1/2 of a mile with his brace on before his knee gave out on
him. He stated that it was difficult to perform activities which
required him to bend his knee, such as kneeling or walking up and
down steps. He also testified that his knee often swelled after
use, and reported that he had been told that his knee was
essentially inoperable, since physicians had determined that the
risk of further damage to the knee outweighed the possibility of
improvement from surgery.

The veteran's residuals of a fracture of the left femur with
ruptured posterior cruciate ligament and osteoarthritis of the left
knee have been evaluated as 30 percent disabling under the
provisions of 38 C.F.R. 4.71a, DC 5255, pursuant to which the
severity of impairment of the femur is evaluated. Under this code,
a 10 percent rating is warranted for malunion of the femur with
slight knee or hip disability. A 20 percent rating is warranted for
malunion of the femur with

- 9 -

moderate knee or hip disability. A 30 percent rating is warranted
for malunion of the femur with marked knee or hip disability. A 60
percent rating is warranted for a fracture of the surgical neck of
the femur, with false joint, or for fracture of the shaft or
anatomical neck of the femur, with nonunion, without loose motion,
and weightbearing preserved with the aid of a brace. Finally, an 80
percent rating is warranted for fracture of the shaft or anatomical
neck of the femur, with nonunion, with loose motion (spiral or
oblique fracture).

A review of the evidence detailed above reveals that the site of
the veteran's femur fracture itself is well-healed and
asymptomatic, and does not currently cause any disability. However,
the fracture has led to very significant disability of the knee,
including a significant limp due to the shortening of the veteran's
left leg and a valgus deformity caused by the inservice accident.
The fracture has also led to a malunion of the femur, as diagnosed
in the December 1996 VA orthopedic note described above. In
addition, the veteran has repeatedly been diagnosed with left knee
osteoarthritis, which was described as "marked" in severity on x-
ray examination in March 1997. While he has exhibited full left
knee extension at the time of examinations, his left knee flexion
has been shown to be limited to 90 degrees only, with pain, and the
veteran has stated that this limitation makes it difficult to
perform activities which require him to bend his knee, such as
kneeling or walking up and down steps. The veteran has also
credibly testified that he suffers from pain and swelling on use of
the left leg, and often wears a stiff knee brace over his left knee
and uses a cane to give additional support when ambulating. The
Board finds that this symptomatology, when viewed in its entirety,
more closely corresponds to a marked level of left knee disability,
as contemplated by a 30 percent rating--under DC 5255. This rating
is the highest rating contemplated under DC 5255 for malunion of
the femur. However, as the evidence does not show that the veteran
suffered a fracture of the surgical neck of the femur, a higher, 60
percent rating is not warranted.

The Board has also considered whether the veteran is entitled to a
higher rating under the provisions of other, related codes.
However, while the veteran has been shown to suffer from some left
knee instability, requiring the use of a rigid knee

- 10-

brace, the maximum rating available under DC 5257, pursuant to
which recurrent knee subluxation or lateral instability is
evaluated, is 30 percent. Similarly, while the veteran has been
shown to suffer from limited left leg flexion, as contemplated
under DC 5260, the Board observes that a 30 percent rating is also
the highest rating available under this code. Finally, the Board
has considered the application of DC 5256, pursuant to which the
severity of ankylosis of the knee is evaluated. The criteria for a
40 percent rating under this code state that the knee must be
ankylosed in flexion between 10 and 20 degrees. Since the veteran
has been shown to exhibit left knee flexion to 90 degrees, a rating
in excess of 30 percent is not warranted under this code.

The Board acknowledges that the veteran's left knee disorder has
repeatedly been reported to be productive of pain. However, this
pain has been taken into consideration in granting the veteran a 30
percent disability evaluation under DC 5255, since it is, in part,
the veteran's knee pain on walking, bending, driving and sitting
which renders the veteran's knee disability "marked" in severity.
See 38 C.F.R. 4.40, 4.45, 4.59 (1999); see also DeLuca v. Brown, 8
Vet. App. 202, 204-7 (1995). Therefore, consideration of pain as
evidence of functional loss does not result in assignment of a
higher evaluation.

In addition, the Board notes that, as discussed above, the
veteran's left knee arthritis was considered in determining that
his knee disability was "marked" in severity. Furthermore, the
Board has considered the veteran's limited left knee motion in its
analysis in arriving at the determination that the disability was
of marked severity. Therefore, a separate rating for the veteran's
left knee arthritis under the provisions of 38 C.F.R. 4.71a, DC
5003 or 5010, is not warranted. See VAOPGCPREC 23-97 (Jul. 1,
1997); VAOPGCPREC 09-98 (August 14, 1998).

For the foregoing reasons, the Board finds that a 30 percent rating
is the appropriate rating for the veteran's residuals of a fracture
of the left femur with ruptured posterior cruciate ligament and
osteoarthritis of the left knee. The Board would again point out
that its denial of the instant claim is based solely upon the
provisions of the VA's Schedule for Rating Disabilities. As there
has been no

assertion or showing that the disability under consideration has
caused marked interference with employment (i.e., beyond that
contemplated in the assigned evaluation) or necessitated frequent
periods of hospitalization so as to render the schedular standards
inadequate and to warrant assignment of an extra-schedular
evaluation, the Board is not required to remand this matter to the
RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1).
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A compensable rating for scars, located on the upper eyelid,
lateral to the left eye, and on the scalp, is denied.

A rating in excess of 30 percent for residuals of a fracture of the
left femur with ruptured posterior cruciate ligament and
osteoarthritis of the left knee is denied.

MILO H. HAWLEY 
Acting Member, Board of Veterans' Appeals

12 -


